Per Curiam:
We cannot undei'stand what effect the counsel for the plaintiffs in error proposed to attach to the declaration of Alexander McGown, made within twenty-one years of the bringing of the present suit. If before that time the statute had run, and thus vested title in McGown, he could not by a loose conversation talk away his right, for it would fall within the statute of frauds and perjuries, so that even his definite parol agreement would not effect a devestiture of that title.
But were the declaration, as we have it before us, made within the running of the statute it would amount to nothing because it is not sufficiently specific. In order to toll the statute, there must not only be an acknowledgment of the claimant’s title, but also an agreement on the part of the intruder to leave the land or hold as tenant. Farmers’ & 1VL Bank v. Wilson, 10 Watts, 261.
Of course, before the statute runs there is no title in the intruder, and to say so to the owner, or to anyone else, is a simple expression of the fact and law of the case, and of itself can have no effect one way or the other.
So it is, that unless he makes some definite promise to the owner which will prevent his taking the steps necessary for the regaining of his possession, there is no estoppel, and the statute continues to run. • •
The judgment is affirmed.